Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Applicant’s response filed on 02/14/2022.
Claims 1, 2, 4, 5, 6, 8-11 are examined herein on the merits. 
Any rejection from the previous office action, which is not restated herein, is withdrawn.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 2, 4, 5, 6, 8, 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over DeCillis (US 20160022662, PTO-892 of record), and further in view of Xiang et al. (Clin Cancer Res. 2014, 2959-2970, PTO-1449).
	DeCillis discloses a method of treating cancer comprising administering a pharmaceutical dosage comprising 60 mg, 40 mg or 20 mg of compound 1 which is instant cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate. See claims 20-21; claim 4 for (S)-malate salt. It is taught that the cancer can be liver cancer such as hepatocellular carcinoma (HCC). See claim 21; page 10, para [0122] for HCC. Administration of once daily 60 mg, 40 mg or 20 mg of compound 1 to treat cancer is taught. See paras [0037]-[0039]. DeCillis teaches that small-molecule compounds that specifically inhibit, regulate, and/or modulate the signal transduction of kinases, particularly including Ret, c-Met, and VEGFR2 described above, are particularly desirable as a means to treat or prevent disease states associated with abnormal cell proliferation and angiogenesis; and one such molecule is compound 1 cabozantinib. See para [0005]. 
DeCillis does not teach administration of 60 mg, 40 mg or 20 mg of compound 1 cabozantinib for treating HCC, wherein the patient also has heptatitis B.
DeCillis does not specifically teach administration of cabozantinib to a patient who received prior sorafenib therapy but has not developed tolerance to sorafenib therapy.
DeCillis does not specifically teach administration of cabozantinib to a patient who received prior sorafenib therapy but is not sorafenib tolerant.
Xiang et al. teaches that cabozantinib inhibits hepatocellular carcinoma (HCC) cells growth and metastatis. See abstract. It is taught that even though sorafenib improves the median survival in advanced HCC, the median overall survival remains less than 1 year because patients eventually become resistant to it. See page 2959, right hand column, lines 1-16. It is taught that patients with HCC with high level of p-MET are associated with resistance to adjuvant sorafenib treatment. The dual blockade of VEGFR2 and MET by cabozantinib has significant antitumor activities in HCC. See abstract. Administration of cabozantinib to mice is taught. See abstract; Figure 7, page 2968.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer pharmaceutical dosage comprising 60 mg, 40 mg or 20 mg of compound 1 which is instant cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate once daily to a patient suffering from HCC, wherein the patient also has hepatitis B because DeCillis discloses a method of treating cancer comprising administering a pharmaceutical dosage comprising 60 mg, 40 mg or 20 mg of compound 1 which is instant cabozantinib of a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate; DeCilis teaches that cancer can be HCC. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer pharmaceutical dosage comprising 60 mg, 40 mg or 20 mg of compound 1 which is instant cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate once daily to a patient suffering from HCC, wherein the patient also has hepatitis B with reasonable expectation of success of treating HCC.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer once daily 20 to 60 mg of cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate to a patient suffering from HCC, wherein the patient also has hepatitis B and  wherein the patient received prior sorafenib therapy, but has not developed tolerance to sorafenib therapy because 1) DeCillis teaches that small-molecule compounds such as compound 1 cabozantinib that specifically inhibit, regulate, and/or modulate the signal transduction of kinases, particularly including Ret, c-Met, and VEGFR2 are particularly desirable as a means to treat or prevent disease states associated with abnormal cell proliferation and angiogenesis; DeCilis teaches treating liver cancer such as hepatocellular carcinoma (HCC) (see claim 21; page 10, para [0122] for HCC),  2) Xiang et al. teach that patients with HCC with high level of p-MET are associated with resistance to adjuvant sorafenib treatment; Xiang et al. teach that even though sorafenib improves the median survival in advanced HCC, the median overall survival remains less than 1 year because patients eventually become resistant to it, and 3) Xiang et al. teach that dual blockade of VEGFR2 and MET by cabozantinib has significant antitumor activities in HCC. One of ordinary skill in the art would have been motivated to administer cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior therapy such as sorafenib therapy, but has not developed tolerance to sorafenib therapy with reasonable expectation of success of treating HCC; and with the expectation of success of increasing the survival time of HCC patient, since both DeCillis and Xiang et al. teach that cabozantinib has dual blockade of VEGFR2 and MET, and has significant antitumor activities in HCC; and DeCillis teach that compounds such as compound 1 cabozantinib that specifically inhibit, regulate, and/or modulate the signal transduction of kinases, particularly including Ret, c-Met, and VEGFR2 are particularly desirable as a means to treat or prevent disease states associated with abnormal cell proliferation and angiogenesis.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer once daily 20 to 60 mg of cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior sorafenib therapy but is not sorafenib tolerant because 1) DeCillis teaches that small-molecule compounds such as compound 1 cabozantinib that specifically inhibit, regulate, and/or modulate the signal transduction of kinases, particularly including Ret, c-Met, and VEGFR2 are particularly desirable as a means to treat or prevent disease states associated with abnormal cell proliferation and angiogenesis, 2) Xiang et al. teach that patients with HCC with high level of p-MET are associated with resistance to adjuvant sorafenib treatment; Xiang et al. teach that even though sorafenib improves the median survival in advanced HCC, the median overall survival remains less than 1 year because patients eventually become resistant to it, 3) Xiang et al. teach that dual blockade of VEGFR2 and MET by cabozantinib has significant antitumor activities in HCC. One of ordinary skill in the art would have been motivated to administer cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate to a patient suffering from HCC wherein the patient received prior therapy such as sorafenib therapy but is not sorafenib tolerant, wherein the patient also has hepatitis B with reasonable expectation of success of treating HCC; and with reasonable expectation of success of increasing the survival time of a HCC patient, since compound 1 cabozantinib has advantage and better therapeutic effect than other drugs such as sorafenib.
Regarding the recitation “wherein the treatment results in, as compared to placebo, a median overall survival (OS) of greater than nine months, and one or both of a median progression-free survival (PFS) of greater than 4 months, and a median overall response rate (ORR) of greater than 2 percent” in claim 6, DeCillis renders treating HCC by administering pharmaceutical dosage comprising 60 mg, 40 mg or 20 mg of cabozantinib once daily to a patient suffering from HCC, wherein the patient also has hepatitis B and  wherein the patient received prior sorafenib therapy but has not developed tolerance to sorafenib therapy obvious, and such an administration will result in treatment results as in instant claim 6, since the same compound is administered to the same patient population as in instant claims.
Regarding the recitation “wherein the treatment results in, as compared to placebo, a median overall survival (OS) of greater than nine months, and one or both of a median progression-free survival (PFS) of greater than 4 months, and a median overall response rate (ORR) of greater than 2 percent” in claim 10; DeCillis, in view of Xiang et al., renders treating HCC by administering pharmaceutical dosage comprising 60 mg, 40 mg or 20 mg of cabozantinib once daily to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior sorafenib therapy but is not sorafenib tolerant obvious, and such an administration will result in treatment results as in instant claim 10, since the same compound is administered to the same patient population as in instant claims.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that DeCillis does not disclose treatment of HCC patients who also have HBV; and who have been treated with prior systemic regimens. Applicant’s arguments have been considered, but not found persuasive. DeCillis discloses a method of treating cancer comprising administering a pharmaceutical dosage comprising 60 mg, 40 mg or 20 mg of compound 1 which is instant cabozantinib of a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate. DeCilis teaches that cancer can be HCC. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer pharmaceutical dosage comprising 60 mg, 40 mg or 20 mg of compound 1 which is instant cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate once daily to a patient suffering from HCC, wherein the patient also has hepatitis B because DeCillis discloses a method of treating cancer comprising administering a pharmaceutical dosage comprising 60 mg, 40 mg or 20 mg of compound 1 which is instant cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate; DeCilis teaches that cancer can be HCC. One of ordinary skill in the art before the claimed invention would have been motivated to administer pharmaceutical dosage comprising 60 mg, 40 mg or 20 mg of compound 1 which is instant cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate once daily to a patient suffering from HCC, wherein the patient also has hepatitis B with reasonable expectation of success of treating HCC.
Further, one of ordinary skill in the art at the time of invention would have been motivated to administer cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior therapy such as sorafenib therapy, but has not developed tolerance to sorafenib therapy with reasonable expectation of success of treating HCC; and with the expectation of increasing the survival time of HCC patient, since both DeCillis and Xiang et al. teach that cabozantinib has dual blockade of VEGFR2 and MET, and has significant antitumor activities in HCC; and DeCillis teach that compounds such as compound 1 cabozantinib that specifically inhibit, regulate, and/or modulate the signal transduction of kinases, particularly including Ret, c-Met, and VEGFR2 are particularly desirable as a means to treat or prevent disease states associated with abnormal cell proliferation and angiogenesis. It is pointed out that both Xiang, and DeCillis provide clear motivation to employ a compound such as compound 1 cabozantinib that specifically inhibit, regulate, and/or modulate the signal transduction of kinases, particularly including Ret, c-Met, and VEGFR2 to treat HCC in a patient that has been previously treated with other anti-cancer agent such as sorafenib but has not developed tolerance to the prior therapy, and wherein the patient also has hepatitis B with reasonable expectation of success of increasing the survival time of a HCC patient, since compound 1 cabozantinib has advantage and better therapeutic effect than other drugs such as sorafenib.
Applicant argues that Xiang does not disclose the hepatitis status of the HCC population. Applicant’s arguments have been considered. Xiang et al. teaches that cabozantinib inhibits hepatocellular carcinoma (HCC) cells growth and metastasis. See abstract. It is taught that even though sorafenib improves the median survival in advanced HCC, the median overall survival remains less than 1 year because patients eventually become resistant to it. See page 2959, right hand column, lines 1-16. It is taught that patients with HCC with high level of p-MET are associated with resistance to adjuvant sorafenib treatment. Xiang teaches that the dual blockade of VEGFR2 and MET by cabozantinib has significant antitumor activities in HCC. See abstract. One of ordinary skill in the art at the time of invention would have been motivated to administer cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior therapy such as sorafenib therapy, but has not developed tolerance to sorafenib therapy with reasonable expectation of success of treating HCC; and with the expectation of increasing the survival time of HCC patient, since both DeCillis and Xiang et al. teach that cabozantinib has dual blockade of VEGFR2 and MET, and has significant antitumor activities in HCC; and DeCillis teach that compounds such as compound 1 cabozantinib that specifically inhibit, regulate, and/or modulate the signal transduction of kinases, particularly including Ret, c-Met, and VEGFR2 are particularly desirable as a means to treat or prevent disease states associated with abnormal cell proliferation and angiogenesis. It is pointed out that both Xiang, and DeCillis provide clear motivation to employ a compound such as compound 1 cabozantinib that specifically inhibit, regulate, and/or modulate the signal transduction of kinases, particularly including Ret, c-Met, and VEGFR2 to treat HCC in a patient that has been previously treated with other anti-cancer agent such as sorafenib but has not developed tolerance to the prior therapy, and wherein the patient also has hepatitis B with reasonable expectation of success of increasing the survival time of a HCC patient, since compound 1 cabozantinib has advantage and better therapeutic effect than other drugs such as sorafenib.
Applicant’s remarks that carbozantinib was unexpectedly found to work better in HCC patients who also had HBV as compared to HCC patients who also had hepatitis C virus (HCV) have been considered. It is pointed out that it is not clear from Fig. 4., in the specification what amounts of cabozantinib were administered i.e is it 60 mg of carbozantinib administered to HCV and HBV patients. Further, any unexpected results have to be commensurate in scope with instant claims.
Applicant’s remarks regarding D'Alessio (Journal of Hepatocellular Carcinoma 2021:8 177-191, 179-180), it is pointed out that the studies in D’Alessio was not by the instant Applicant. If the studies in D’Alessio were done for instant Applicant, Applicant need to provide evidence.
Applicant’s remarks that “Jackson reported an improved OS for patients negative for HBV and positive for HCV when treated with sorafenib (Abstract). According to Jackson, there was no evidence of any improvement in OS attributable to sorafenib for patients positive for HBV and negative for HCV (Abstract).” Applicant’s remarks have been considered. It is pointed out that sorafenib and cabozantinib are different compounds. Xiang teaches that patients with HCC with high level of p-MET are associated with resistance to adjuvant sorafenib treatment. Xiang teaches that the dual blockade of VEGFR2 and MET by cabozantinib has significant antitumor activities in HCC i.e sorafenib and cabozantinib have different activity, efficacy and are expected to behave differently. Applicant’s remarks that “according to Jackson, there was no evidence of any improvements in OS attributable to sorafenib for patients positive for HBV and negative for HCV”, it is pointed out that both Xiang, and DeCillis provide clear motivation to employ a compound such as compound 1 cabozantinib that specifically inhibit, regulate, and/or modulate the signal transduction of kinases, particularly including Ret, c-Met, and VEGFR2 to treat HCC in a patient wherein the patient also has hepatitis B with reasonable expectation of success of increasing the survival time of a HCC patient, since compound 1 cabozantinib has advantage and better therapeutic effect than other drugs such as sorafenib.
Applicant argues that “the person of ordinary skill in the art would not have a reasonable expectation of success in treating HCC in patients who also have HBV based on the disclosure of DeCillis and Xiang. DeCillis and Xiang fail to disclose any information about the efficacy of cabozantinib in treating HCC in patients who also have HBV.” Applicant’s arguments have been considered, but not found persuasive. DeCillis and Xiang et al. teach that cabozantinib has dual blockade of VEGFR2 and MET, and has significant antitumor activities in HCC; and DeCillis teach that compounds such as compound 1 cabozantinib that specifically inhibit, regulate, and/or modulate the signal transduction of kinases, particularly including Ret, c-Met, and VEGFR2 are particularly desirable as a means to treat or prevent disease states associated with abnormal cell proliferation and angiogenesis. It is pointed out that both Xiang, and DeCillis provide clear motivation to employ a compound such as compound 1 cabozantinib that specifically inhibit, regulate, and/or modulate the signal transduction of kinases, particularly including Ret, c-Met, and VEGFR2 to treat HCC in a patient, and wherein the patient also has hepatitis B with reasonable expectation of success of increasing the survival time of a HCC patient, since compound 1 cabozantinib has advantage and better therapeutic effect than other drugs such as sorafenib.
As discussed above DeCillis (US 20160022662, PTO-892 of record), and further in view of Xiang et al. (Clin Cancer Res. 2014, 2959-2970, PTO-1449) renders obvious instant method.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2) Claims 1, 2, 4, 5, 6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (Clin Cancer Res. 2014, 2959-2970, PTO-1449), in view of Wilson (US 2013/0337015, PTO-892 of record), and further in view of CABOMETYX (cabozantinib) Brochure (See Brochure, 04/2016, PTO-892 of record).
Xiang et al. teaches that cabozantinib inhibits hepatocellular carcinoma (HCC) cells growth and metastatis. See abstract. It is taught that even though sorafenib improves the median survival in advanced HCC, the median overall survival remains less than 1 year because patients eventually become resistant to it. See page 2959, right hand column, lines 1-16. It is taught that patients with HCC with high level of p-MET are associated with resistance to adjuvant sorafenib treatment. The dual blockade of VEGFR2 and MET by cabozantinib has significant antitumor activities in HCC. See abstract. Administration of cabozantinib to mice is taught. See abstract; Figure 7, page 2968.
Xiang et al. does not teach administration of 20 to 60 mg of cabozantinib to treat HCC.
Xiang et al. does not teach administration of 20 to 60 mg of cabozantinib to treat HCC, wherein the patient also has hepatitis B.

Wilson discloses a method of treating cancer comprising administering a pharmaceutical composition comprising compound I (see para [0008]) which is instant cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate. See claims 1, 26; claim 8 for (S)-malate salt (L-, D- or D, L malate). It is taught that the cancer can be liver cancer such as hepatocellular carcinoma (HCC). See claims 27, 28 for HCC; para [0113]. It is taught that the tablet compositions contain 60 mg, 40 mg or 20 mg of compound I which is instant cabozantinib. See para [0092]; claims 1, 27, 28.
CABOMETYX (cabozantinib) Brochure teaches that the recommended dose for CABOMETYX (cabozantinib) is 60 mg once daily. See page 1. It is taught that CABOMETYX (cabozantinib) is the (S)-malate salt of cabozantinib. See pages 11-12, under DESCRIPTION.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer once daily 20 mg, 30 mg or 60 mg of cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate to a patient suffering from HCC, wherein the patient also has hepatitis B because 1) Wilson teaches administration of composition comprising cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate for treating cancer which includes HCC, and Wilson teaches that the tablet compositions contain 60 mg, 40 mg or 20 mg of compound I which is instant cabozantinib; and 2) CABOMETYX (cabozantinib) Brochure teaches that the recommended dose for CABOMETYX (cabozantinib) is 60 mg once daily. One of ordinary skill in the art would have been motivated to administer once daily 20 to 60 mg of cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate to a patient suffering from HCC, and wherein the patient also has hepatitis B with reasonable expectation of success of treating HCC.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer once daily 20 to 60 mg of cabozantinib to a patient suffering from HCC, wherein the patient also has hepatitis B and  wherein the patient received prior therapy such as sorafenib therapy, but has not developed tolerance to sorafenib therapy because 1) Xiang et al. teach that patients with HCC with high level of p-MET are associated with resistance to adjuvant sorafenib treatment; Xiang et al. teach that even though sorafenib improves the median survival in advanced HCC, the median overall survival remains less than 1 year because patients eventually become resistant to it, and 2) Xiang et al. teach that dual blockade of VEGFR2 and MET by cabozantinib has significant antitumor activities in HCC. One of ordinary skill in the art at the time of invention would have been motivated to administer cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate to a patient suffering from HCC, wherein the patient received prior therapy such as sorafenib therapy, but has not developed tolerance to sorafenib therapy, and wherein the patient also has hepatitis B with reasonable expectation of success of treating HCC; and with the expectation of success of increasing the survival time of HCC patient, since Xiang et al. teach that cabozantinib has dual blockade of VEGFR2 and MET, and has significant antitumor activities in HCC.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer once daily 20 to 60 mg of cabozantinib to a patient suffering from HCC wherein the patient received prior therapy such as sorafenib therapy but is not sorafenib tolerant, and wherein the patient also has hepatitis B because 1) Xiang et al. teach that patients with HCC with high level of p-MET are associated with resistance to adjuvant sorafenib treatment; Xiang et al. teach that even though sorafenib improves the median survival in advanced HCC, the median overall survival remains less than 1 year because patients eventually become resistant to it, 2) Xiang et al. teach that dual blockade of VEGFR2 and MET by cabozantinib has significant antitumor activities in HCC. One of ordinary skill in the art at the time of invention would have been motivated to administer cabozantinib to a patient suffering from HCC wherein the patient received prior therapy such as sorafenib therapy but is not sorafenib tolerant, and wherein the patient also has hepatitis B with reasonable expectation of success of treating HCC; and with reasonable expectation of success of increasing the survival time of a HCC patient, since compound 1 cabozantinib has advantage and better therapeutic effect than other drugs such as sorafenib.
Regarding the recitation “wherein the treatment results in, as compared to placebo, a median overall survival (OS) of greater than nine months, and one or both of a median progression-free survival (PFS) of greater than 4 months, and a median overall response rate (ORR) of greater than 2 percent” in claims 6, 10; Xiang et al., in view of Wilson, in view of CABOMETYX (cabozantinib) Brochure renders treating HCC, wherein the patient also has hepatitis B by administering 60 mg, 40 mg or 20 mg of cabozantinib once daily obvious, and such an administration will result in treatment results as in instant claims 6, 10; since the same compound is administered to the same patient population as in instant claims.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above under DeCillis in view of Xiang et al. (Clin Cancer Res. 2014, 2959-2970, PTO-1449), and those found below.
Applicant argues that both “Wilson and the CABOMETYX Brochure are silent as to the HCV/HBV status of patients in need of cabozantinib treatment, and there is no suggestion or motivation in either reference of the counter-intuitive finding that cabozantinib would work better in HCC patients who have HBV, as compared to HCC patients with HCV”. Applicant’s arguments have been considered. It is pointed out that Wilson was employed for its teachings that administration of composition comprising cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate for treating cancer which includes HCC is known, and Wilson teaches tablet compositions contain 60 mg, 40 mg or 20 mg of compound I which is instant cabozantinib; CABOMETYX (cabozantinib) Brochure was employed for its teachings that the recommended dose for CABOMETYX (cabozantinib) is 60 mg once daily. It is pointed out that Wilson and CABOMETYX (cabozantinib) Brochure teach that it is well known to employ tablet compositions contain 60 mg, 40 mg or 20 mg of compound I which is instant cabozantinib.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer once daily 20 to 60 mg of cabozantinib to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior therapy such as sorafenib therapy, but has not developed tolerance to sorafenib therapy with reasonable expectation of success of treating HCC because 1) Xiang et al. teach that patients with HCC with high level of p-MET are associated with resistance to adjuvant sorafenib treatment; Xiang et al. teach that even though sorafenib improves the median survival in advanced HCC, the median overall survival remains less than 1 year because patients eventually become resistant to it, 2) Xiang et al. teach that dual blockade of VEGFR2 and MET by cabozantinib has significant antitumor activities in HCC. One of ordinary skill in the art at the time of invention would have been motivated to administer cabozantinib or a pharmaceutically acceptable salt thereof such as cabozantinib (S)-malate to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior therapy such as sorafenib therapy, but has not developed tolerance to sorafenib therapy with reasonable expectation of success of treating HCC; and with the expectation of success of increasing the survival time of HCC patient, since Xiang et al. teach that cabozantinib has dual blockade of VEGFR2 and MET, and has significant antitumor activities in HCC.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 6, 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of U.S. Patent No. 10,159,666; over claims 1, 2, 12, 22 of U.S. Patent No. 8,497,284, in view of Xiang et al. (Clin Cancer Res. 2014, 2959-2970, PTO-1449), in view of Wilson (US 2013/0337015, PTO-892).   
Although the conflicting claims are not identical, they are obvious over from each other. Instant claims are drawn to a method of treating hepatocellular carcinoma comprising administering 20 to 60 mg of cabozantinib or a pharmaceutically acceptable salt thereof once daily, wherein the patient received prior therapy but has not developed tolerance to the prior therapy; the patient received prior sorafenib therapy but is not sorafenib tolerant; and wherein the patient also has hepatitis B. Claims of ‘666 are drawn to a method of treating cancer such as liver cancer comprising administering a composition comprising effective amount of cabozantinib; and the claims of ‘284 are drawn to a method of treating cancer such as liver cancer, HCC comprising administering a composition comprising effective amount of cabozantinib. It would have been obvious to a person of ordinary skill in the art to administer cabozantinib once daily to a patient suffering from HCC, and wherein the patient also has hepatitis B because ‘666, ‘284 teach that cabozantinib can be used to treat liver cancer.
Further, it would have been obvious to a person of ordinary skill in the art to administer once daily 20 to 60 mg of cabozantinib or a salt thereof such as carbozantinib (S)-malate to a patient suffering from HCC in view of secondary reference Wilson as discussed above. One of ordinary skill in the art would have been motivated to administer daily 20 to 60 mg of cabozantinib to a patient suffering from HCC with reasonable expectation of success of treating HCC.
It would have been obvious to a person of ordinary skill in the art to administer once daily 20 to 60 mg of cabozantinib to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior therapy such as sorafenib therapy, but has not developed tolerance to the prior therapy because 1) Xiang et al. teach that patients with HCC with high level of p-MET are associated with resistance to adjuvant sorafenib treatment; Xiang et al. teach that even though sorafenib improves the median survival in advanced HCC, the median overall survival remains less than 1 year because patients eventually become resistant to it, 2) Xiang et al. teach that dual blockade of VEGFR2 and MET by cabozantinib has significant antitumor activities in HCC. One of ordinary skill in the art at the time of invention would have been motivated to administer cabozantinib to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior therapy such as sorafenib therapy, but has not developed tolerance to the prior therapy with reasonable expectation of success of treating HCC; and with the expectation of success of increasing the survival time of HCC patient, since Xiang et al. teach that cabozantinib has dual blockade of VEGFR2 and MET, and has significant antitumor activities in HCC.
It would have been obvious to a person of ordinary skill in the art to administer once daily 20 to 60 mg of cabozantinib to a patient suffering from HCC wherein the patient received prior therapy such as sorafenib therapy but is not sorafenib tolerant, and wherein the patient also has hepatitis B because 1) Xiang et al. teach that patients with HCC with high level of p-MET are associated with resistance to adjuvant sorafenib treatment; 2) Xiang et al. teach that dual blockade of VEGFR2 and MET by cabozantinib has significant antitumor activities in HCC. One of ordinary skill in the art at the time of invention would have been motivated to administer cabozantinib to a patient suffering from HCC, wherein the patient also has hepatitis B wherein the patient received prior therapy such as sorafenib therapy but is not sorafenib tolerant with reasonable expectation of success of treating HCC; and with reasonable expectation of success of increasing the survival time of a HCC patient, since compound 1 cabozantinib has advantage and better therapeutic effect than other drugs such as sorafenib..
Regarding the recitation “wherein the treatment results in, as compared to placebo, a median overall survival (OS) of greater than nine months, and one or both of a median progression-free survival (PFS) of greater than 4 months, and a median overall response rate (ORR) of greater than 2 percent” in claims 6, 10; ‘666, ‘284 in view of Xiang et al., in view of Wilson renders treating HCC, and wherein the patient also has hepatitis B by administering 60 mg, 40 mg or 20 mg of cabozantinib once daily obvious, and such an administration will result in treatment results as in instant claims 6, 10; since the same compound is administered to the same patient population as in instant claims.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and as discussed under DeCillis in view of Xiang et al. (Clin Cancer Res. 2014, 2959-2970, PTO-1449).
As discussed above, it would have been obvious to a person of ordinary skill in the art to administer cabozantinib once daily to a patient suffering from HCC, and wherein the patient also has hepatitis B because ‘666, ‘284 teach that cabozantinib can be used to treat liver cancer.



Claims 1, 2, 4, 5, 6, 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,034,873; in view of Xiang et al. (Clin Cancer Res. 2014, 2959-2970, PTO-1449).
Although the conflicting claims are not identical, they are obvious over from each other. Instant claims are drawn to a method of treating hepatocellular carcinoma, wherein the patient also has hepatitis B comprising administering 20 to 60 mg of cabozantinib or a pharmaceutically acceptable salt thereof once daily, wherein the patient received prior therapy but has not developed tolerance to the prior therapy; wherein the patient received prior therapy such as sorafenib therapy but is not sorafenib tolerant. Claims of ‘873 are drawn to a method of treating cancer such as liver cancer, HCC comprising administering a composition comprising effective amount of cabozantinib L-malate salt. 
It would have been obvious to a person of ordinary skill in the art to administer once daily 20 to 60 mg of cabozantinib to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior therapy such as sorafenib therapy but has not developed tolerance to the prior therapy because 1) Xiang et al. teach that patients with HCC with high level of p-MET are associated with resistance to adjuvant sorafenib treatment; Xiang et al. teach that even though sorafenib improves the median survival in advanced HCC, the median overall survival remains less than 1 year because patients eventually become resistant to it, 2) Xiang et al. teach that dual blockade of VEGFR2 and MET by cabozantinib has significant antitumor activities in HCC. One of ordinary skill in the art at the time of invention would have been motivated to administer cabozantinib to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior therapy such as sorafenib therapy but has not developed tolerance to the prior therapy with reasonable expectation of success of treating HCC; and with the expectation of success of increasing the survival time of HCC patient, since Xiang et al. teach that cabozantinib has dual blockade of VEGFR2 and MET, and has significant antitumor activities in HCC.
It would have been obvious to a person of ordinary skill in the art to administer once daily 20 to 60 mg of cabozantinib to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior therapy such as sorafenib therapy but is not sorafenib tolerant because 1) Xiang et al. teach that patients with HCC with high level of p-MET are associated with resistance to adjuvant sorafenib treatment; 2) Xiang et al. teach that dual blockade of VEGFR2 and MET by cabozantinib has significant antitumor activities in HCC. One of ordinary skill in the art at the time of invention would have been motivated to administer cabozantinib to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior therapy such as sorafenib therapy but is not sorafenib tolerant with reasonable expectation of success of treating HCC; and with reasonable expectation of success of increasing the survival time of a HCC patient, since compound 1 cabozantinib has advantage and better therapeutic effect than other drugs such as sorafenib.
Regarding the recitation “wherein the treatment results in, as compared to placebo, a median overall survival (OS) of greater than nine months, and one or both of a median progression-free survival (PFS) of greater than 4 months, and a median overall response rate (ORR) of greater than 2 percent” in claims 6, 10; ‘873 in view of Xiang et al. renders treating HCC, wherein the patient also has hepatitis B by administering 60 mg, 40 mg or 20 mg of cabozantinib once daily obvious, and such an administration will result in treatment results as in instant claims 6, 10; since the same compound is administered to the same patient population as in instant claims.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and as discussed under DeCillis in view of Xiang et al. (Clin Cancer Res. 2014, 2959-2970, PTO-1449).
One of ordinary skill in the art at the time of invention would have been motivated to administer cabozantinib to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior therapy such as sorafenib therapy but has not developed tolerance to the prior therapy with reasonable expectation of success of treating HCC; and with the expectation of success of increasing the survival time of HCC patient, since ‘873 teaches treating cancer such as liver cancer, HCC comprising administering a composition comprising effective amount of cabozantinib L-malate salt , and since Xiang et al. teach that cabozantinib has dual blockade of VEGFR2 and MET, and has significant antitumor activities in HCC.

Claims 1, 2, 4, 5, 6, 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25-27 of copending Application No. 16/617,352 (reference application); over claim 18 of copending Application 17/171,752 (or claim 3 of now US Patent 11,098,015); in view of Xiang et al. (Clin Cancer Res. 2014, 2959-2970, PTO-1449), in view of Wilson (US 2013/0337015, PTO-892). Although the claims at issue are not identical, they are obvious over each other. Instant claims are drawn to a method of treating hepatocellular carcinoma, wherein the patient also has hepatitis B comprising administering 20 to 60 mg of cabozantinib or a pharmaceutically acceptable salt thereof once daily, wherein the patient received prior therapy but has not developed tolerance to the prior therapy; wherein the patient received prior therapy such as sorafenib therapy but is not sorafenib tolerant. Claims of ‘352, ‘752, are drawn to a method of treating cancer such as liver cancer, HCC comprising administering an effective amount of a salt of cabozantinib.
It would have been obvious to a person of ordinary skill in the art to administer once daily 20 to 60 mg of cabozantinib or a salt thereof such as carbozantinib (S)-malate to a patient suffering from HCC, in view of secondary reference Wilson as discussed above. One of ordinary skill in the art would have been motivated to administer daily 20 to 60 mg of cabozantinib to a patient suffering from HCC with reasonable expectation of success of treating HCC.
It would have been obvious to a person of ordinary skill in the art to administer once daily 20 to 60 mg of cabozantinib to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior therapy such as sorafenib therapy but has not developed tolerance to the prior therapy because 1) Xiang et al. teach that patients with HCC with high level of p-MET are associated with resistance to adjuvant sorafenib treatment; Xiang et al. teach that even though sorafenib improves the median survival in advanced HCC, the median overall survival remains less than 1 year because patients eventually become resistant to it, 2) Xiang et al. teach that dual blockade of VEGFR2 and MET by cabozantinib (Compound 1) has significant antitumor activities in HCC. One of ordinary skill in the art at the time of invention would have been motivated to administer cabozantinib to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior therapy such as sorafenib therapy but has not developed tolerance to the prior therapy with reasonable expectation of success of treating HCC; and with the expectation of success of increasing the survival time of HCC patient, since Xiang et al. teach that cabozantinib has dual blockade of VEGFR2 and MET, and has significant antitumor activities in HCC.
It would have been obvious to a person of ordinary skill in the art to administer once daily 20 to 60 mg of cabozantinib to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior therapy such as sorafenib therapy but is not sorafenib tolerant because 1) Xiang et al. teach that patients with HCC with high level of p-MET are associated with resistance to adjuvant sorafenib treatment; 2) Xiang et al. teach that dual blockade of VEGFR2 and MET by cabozantinib has significant antitumor activities in HCC. One of ordinary skill in the art at the time of invention would have been motivated to administer cabozantinib to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior therapy such as sorafenib therapy but is not sorafenib tolerant with reasonable expectation of success of treating HCC; and with reasonable expectation of success of increasing the survival time of a HCC patient, since compound 1 cabozantinib has advantage and better therapeutic effect than other drugs such as sorafenib.
Regarding the recitation “wherein the treatment results in, as compared to placebo, a median overall survival (OS) of greater than nine months, and one or both of a median progression-free survival (PFS) of greater than 4 months, and a median overall response rate (ORR) of greater than 2 percent” in claims 6, 10; ‘352, ‘752, in view of Xiang et al., in view of Wilson renders treating HCC, wherein the patient also has hepatitis B by administering 60 mg, 40 mg or 20 mg of cabozantinib once daily obvious, and such an administration will result in treatment results as in instant claims 6, 10; since the same compound is administered to the same patient population as in instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and as discussed under DeCillis in view of Xiang et al. (Clin Cancer Res. 2014, 2959-2970, PTO-1449).
One of ordinary skill in the art at the time of invention would have been motivated to administer cabozantinib to a patient suffering from HCC, wherein the patient also has hepatitis B and wherein the patient received prior therapy such as sorafenib therapy but has not developed tolerance to the prior therapy with reasonable expectation of success of treating HCC; and with the expectation of success of increasing the survival time of HCC patient, since ‘352, ‘752 teach a method of treating cancer such as liver cancer, HCC comprising administering an effective amount of a salt of cabozantinib and since Xiang et al. teach that cabozantinib has dual blockade of VEGFR2 and MET, and has significant antitumor activities in HCC.

Prior Art made of Record:
WO 2017/07956, claims 15, 22
US 9,724,342, same as US 2013/0337015 used;
US 10,159,666   or WO2015/142928 or US 20170087143; 
US 9717720;
US 20150374767…claim 7, cabozantinib…HCC;
CA 2939546 or WO 2015123639….claim 11, HCC (liver cancer)…….cabozantinib.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627